BRADLEY, Judge.
This is a workmen’s compensation case.
Otis B. Cox sought workmen’s compensation benefits from his employer, Amerace Corporation, for a back injury suffered while on the job. The trial court found Cox to be totally and permanently disabled and awarded him weekly benefits of $165 for the duration of his disability or lifetime. Attorney’s fees in the amount of $45,157 were also awarded to the employee. This was a lump-sum award and the trial court ordered the employee’s weekly benefits reduced by fifteen percent, or $24.84, each week until the total amount of the attorney’s fee was paid. At that time the employee’s benefits would be raised to $165 per week.
The employer appeals and asserts that the trial court erred to reversal by awarding to the employee’s attorneys a fee in an *657uncommuted lump sum. We note, however, that the reasonableness of the fee awarded to the attorneys is not an issue for review.
This issue has been adequately addressed by this court in Goodyear Tire & Rubber Co. v. Mitchell, 459 So.2d 901 (Ala.Civ.App.1984), Lawler Mobile Homes v. Hinkle, 459 So.2d 903 (Ala.Civ.App.1984), and Ashland Chemical Co. v. Watkins, 435 So.2d 1301 (Ala.Civ.App.1983). We consider that these cases require that the judgment of the trial court in the case at bar be affirmed.
AFFIRMED.
WRIGHT, P.J., and HOLMES, J., concur.